Opinion by
Oliver, C. J.
At the trial the assistant chief chemist in the United States Customs Laboratory at the port of New York testified that an analysis of a sample of the merchandise involved showed it to be an article composed wholly of polymerized styrolene resin which, he stated, was a synthetic resin. The records in Abstracts 45795, 49907, 50189, and 51959 were incorporated herein. On the record presented and following the cited authorities, the claim-at 20 percent under paragraph 1558 was sustained.